Case 1:20-cv-00002-WJM-STV Document 21 Filed 06/05/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 Civil Action No. 1:20-cv-00002-WJM-STV

  DAVID KATT, on behalf of himself and all others similarly situated,
  Plaintiff,

  v.

  THE PROACTIV COMPANY, LLC,

  Defendant.



                     STIPULATION FOR DISMISSAL WITH PREJUDICE




         The parties, by and through their respective attorneys, Ari H. Marcus on behalf of Plaintiff;

  and Lauri A. Mazzuchetti on behalf of Defendant, hereby stipulate and agree pursuant to Fed.

  R.Civ. P. 41(A)(ii) to a dismissal, with prejudice, each party to pay its own costs and attorney

  fees, of this lawsuit. By the filing of this Stipulation the above civil action is deemed resolved and

  the case closed.
Case 1:20-cv-00002-WJM-STV Document 21 Filed 06/05/20 USDC Colorado Page 2 of 3




        Respectfully submitted this 5th day of June, 2020.


                                             /s/ Ari Hillel Marcus
                                             Ari Hillel Marcus
                                             Marcus & Zelman, LLC
                                             701 Cookman Avenue,
                                             Suite 300
                                             Asbury Park, NJ 07712
                                             ari@marcuszelman.com
                                             ATTORNEY FOR PLAINTIFF


                                             /s/ Lauri A. Mazzuchetti
                                             Lauri A. Mazzuchetti
                                             Kelley Drye & Warren LLP
                                             1 Jefferson Road, 2nd Floor
                                             Parsippany, NJ 07054
                                             lmazzuchetti@kelleydrye.com
                                             ATTORNEY FOR DEFENDANT




                                                -2-
Case 1:20-cv-00002-WJM-STV Document 21 Filed 06/05/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of June, 2020, I electronically filed the foregoing
  STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of Court using the
  CM/ECF system which will send electronic notification of such filing to the following:

  Lauri A. Mazzuchetti
  lmazzuchetti@kelleydrye.com



                                                          /s/ Ari H. Marcus




                                                  -3-
